1    GEORGE W. WOLFF (81126)
     MICHAEL W. SQUERI (318408)
2    LAW OFFICE OF GEORGE W. WOLFF
     505 SANSOME STREET, SUITE 1525
3    SAN FRANCISCO, CA 94111-3182
     MAILING ADDRESS
4    P.O. BOX 26749, SAN FRANCISCO, CA 94126-6749
     Telephone: 415-788-1881 ext. 222, 232 |
5    Facsimile: 415-788-0880
     george@wolfflaw.com
6    michael@wolfflaw.com

7    Attorneys for Defendant CANDLE3, LLC

8                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
9
     PRICE SIMMS HOLDINGS LLC, dba                Case No.: 2:18-CV-01851-WBS-KJN
10   Price Simms Auto Group, a California
11   limited liability Company; MARIN
     LUXURY CARS, LLC dba Land Rover              DEFENDANT / COUNTERCLAIMANT
12   Marin, a California limited liability        CANDLE3, LLC’S REQUEST TO APPEAR BY
     company; PRICE SIMMS PA, LLC dba             TELEPHONE AT MAY 6, 2019 HEARING ON
13   McLaren San Francisco and Volvo Palo         PRICE SIMMS HOLDINGS LLC, ADAM
14   Alto, a California limited liability         SIMMS AND CHRIS FIRLE’S MOTION TO
     company; PRICE CARS SR, LLC dba              DISMISS COUNT 14 OF CANDLE3'S
15   Toyota Marin and Scion Marin (a/k/a          COUNTERCLAIM
     Toyota & Scion Marin and Toyota Marin
16   Used Cars), a California limited liability
17   company; PRICE-SIMMS FAIRFIELD,              Date: May 6, 2019
     LLC dba Mercedes Benz of Fairfield, a        Time: 1:30 p.m.
18   California limited liability company;        Courtroom: 5
     PRICE-SIMMS FORD, LLC dba Ford               Judge: Hon. William B. Shubb
19   Lincoln Fairfield, a California limited
20   liability company; and PRICE SIMMS,          Trial Date: April 14, 2020
     INC, dba Toyota Sunnyvale, a California
21   corporation,
22                Plaintiffs,
23                vs.
     Candle3, LLC, and DOES 1-20, inclusive,
24               Defendants.
           __________________________
25

26   Candle3, LLC

27                  Counter-Plaintiff,
     CASE NO. 2:18-CV001851-WBS-KNJ                     DEFENDANT/COUNTERCLAIMANT CANDLE3,
28                                                      LLC’S REQUEST TO APPEAR
                                                        TELEPHONICALLY
1

2    vs.
3

4    PRICE SIMMS HOLDINGS LLC, dba
     Price Simms Auto Group, a California
5    limited liability Company; MARIN
6
     LUXURY CARS, LLC dba Land Rover
     Marin, a California limited liability
7    company; PRICE SIMMS PA, LLC dba
     McLaren San Francisco and Volvo Palo
8    Alto, a California limited liability
9
     company; PRICE CARS SR, LLC dba
     Toyota Marin and Scion Marin (a/k/a
10   Toyota & Scion Marin and Toyota Marin
     Used Cars), a California limited liability
11   company; PRICE-SIMMS FAIRFIELD,
12
     LLC dba Mercedes Benz of Fairfield, a
     California limited liability company;
13   PRICE-SIMMS FORD, LLC dba Ford
     Lincoln Fairfield, a California limited
14   liability company; and PRICE SIMMS,
15
     INC, dba Toyota Sunnyvale, a California
     corporation; ADAM SIMMS; CHRIS
16   FIRLE,
17

18
            Counter-Defendants

19

20

21

22          George W. Wolff, counsel for Defendant / Counterclaimant Candle3, LLC, respectfully
23
     requests to appear via telephone for the hearing scheduled for May 6, 2019 in Courtroom 5 of
24
     this Court, the Honorable William B. Shubb presiding, on Price Simms Holdings LLC, Adam
25
     Simms and Chris Firle’s Motion to Dismiss Count 14 of Candle3's Counterclaim.
26

27
     CASE NO. 2:18-CV001851-WBS-KNJ                     DEFENDANT/COUNTERCLAIMANT CANDLE3,
28                                                      LLC’S REQUEST TO APPEAR
                                                        TELEPHONICALLY
1           The law offices of George W. Wolff are in San Francisco and, as a small firm, it would
2
     be greatly appreciated if the appearance could be made telephonically so at so avoid traveling to
3
     Sacramento. George W. Wolff can be reached on the day of the hearing at (415)788-1881.
4

5
     Date: April 24, 2019                                Respectfully Submitted
6

7                                                        /S/ George W. Wolff
                                                         George W. Wolff
8                                                        Attorneys for Defendant Candle3, LLC
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     CASE NO. 2:18-CV001851-WBS-KNJ                      DEFENDANT/COUNTERCLAIMANT CANDLE3,
28                                                       LLC’S REQUEST TO APPEAR
                                                         TELEPHONICALLY
1

2                                                 ORDER
3
            The request of George W. Wolff to appear telephonically at the hearing set for May 6,
4
     2019 at 1:30 p.m. on Price Simms Holdings LLC, Adam Simms and Chris Firle’s Motion to
5
     Dismiss Count 14 of Candle3's Counterclaim is GRANTED. The courtroom deputy shall email
6

7    counsel with instructions on how to participate in the telephone conference call.

8    Dated: April 25, 2019
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     CASE NO. 2:18-CV001851-WBS-KNJ                       DEFENDANT/COUNTERCLAIMANT CANDLE3,
28                                                        LLC’S REQUEST TO APPEAR
                                                          TELEPHONICALLY
